Title: To George Washington from Carl Andreas Kierrulf, 10 December 1793
From: Kierrulf, Carl Andreas
To: Washington, George


          
            Monsieur le PrésidentVotre Excellence
            Philadelphie ce 10 Dec. 1793
          
          Pour m’annoncer digne de Votre faveur, j’ai crû le meilleur moÿen d’être de Vous donner
            le Tableau d’un Caracter dans les suivants Papiers, qui font voir mon Portrait, et mes
            ésperances de profiter de votre faveur.
          Un autre que moi, Vous fera plus des compliments: moi au contraire je Vous éstime au
            point de croire, que des mots vuides du sens ne conviennet pas à un Caracter si Grand,
            comme le Votre—Les faits, et la vérité toute nue, voila ce qui convient d’etre éntendû
            du premier homme de notre siêcle—Une réputation si bien établie est au dessus de mes
            éloges, et n’en a pas besoin; et en Vous donnant justice, je ne fait que répeter les éxpressions des interressé des hommes à l’Estime universelle, qui se
            sont donné les premiers places dans la République des lettres—Je sais tout ce que
            l⟨’⟩Amérique, que tout le monde enfin, réspirant le Civisme, Vous doit: j’en suis
            charmé, et souhaite tous les succés en accord avec vos sentiments connûs, et vos vuês
            Patriotiques? Je récommande la contenûe de mon réquête dans Votre souvenir, et Vous
            demande comme juge de ma conduite et de mes pensées, étant avec le plus profond estime
            et dévouement Monsieur le Président de votre Excellence Le plus soumis serviteur
          
            Charles André Kierrulf
          
        